DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on December 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,953,381 and 11,130,113 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the closest prior arts, Koch (US 2007/0131585 A1) reference discloses a high speed chamber mixer comprising a reactor stationary assembly, a reactor central housing, a proximal and distal reactor input/output manifolds, a proximal and distal manifold housings, a proximal and distal seal and proximal and distal special bearing, a reactor rotary mixing assembly, a shaft and a rotor (Figure 3, numerals 215 – reactor central housing, 202- intake, 216 – discharge, 201- housing, 214 – seal, 209, 210, 211, 212- special bearings, 2905, 206 – roller wheel and 207- shaft). However, Koch reference does not disclose proximal and distal reactor input/output manifolds wherein each of said manifolds is configured with a longitudinal directed rotor shaft passageway, and has a respective distal or proximal face that covers, and is sealed to, said reactor central housing proximal or distal manifold housing and the rotor includes a plurality of radially curved rotor blades; Guenther (US 2015/0292510 A1) reference discloses the claimed high speed chamber mixer (Figure 1a, numerals 15 – shaft, 2 – housing, 5 – inlet, 6 – outlet, 7 – seal protection, 4 – sealed lubricated chamber, 3 – impeller, 1- bearings and 8 – throttle pipe). However, Guenther reference does not disclose a reactor central housing and proximal and distal reactor input/output manifolds wherein each of said manifolds is configured with a longitudinal directed rotor shaft passageway, and has a respective distal or proximal face that covers, and is sealed to, said reactor central housing proximal or distal manifold housing and the rotor includes a plurality of radially curved rotor blades. There is no motivation/suggestion to modify/combine the above teachings to come up with the claimed high speed chamber mixer.
Claims 2-14 directly or indirectly depend on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HUY TRAM NGUYEN/Examiner, Art Unit 1774